DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 in the reply filed on 1/14/21 has been reconsidered. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a lift device, classified in B66F 7/26.
II. Claim 17, drawn to a vehicle, classified in B60L 2240/00  .
The inventions are independent or distinct, each from the other because:
Inventions Group I  and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions recite a lift for a vechile and other recites an actual vehicle. They maybe used together but they are different because one maybe driven and other only lifts objects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The require different searches with one being a vehicle and other a lifting device.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Kevin C. McGrath on 1/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Brake 8690125.
Brake discloses the claimed invention as recited in the claims as shown below:

1.    A lift pad for use with a lifting device for lifting an object, the lift pad, comprising:

a body 20 having a contact surface that is configured to make contact with an object when the lift pad is disposed on a lifting device or make contact with a lifting device when the lift pad is coupled to an object; and

33 configured to project an alignment beam for providing a light indication on an opposing surface, the alignment beam configured to indicate a point on the opposing surface that is aligned with an outer extent of the contact surface or laterally outward of the outer extent of the contact surface.

2.    The lift pad of claim 1, further comprising a base coupled to the body, the base having a surface recessed relative to the body contact surface that is configured and dimensioned to not contact the object, wherein the projection unit is disposed in the base surface.  Col.2, lines 51-52 ,  “the lasers 33 within the device 10”.

3.    The lift pad of claim 2, wherein the base surface extends laterally outward from the outer extent of the body contact surface. See Fig.4

4.    The lift pad    of claim 2,    wherein the body    is integrally formed with the base. See Fig.4

5.    The lift pad    of claim 2,    wherein the body    is removably coupled to the base. See Col.2 lines 33-36.  “The mount shaft 31 may be required for fit to a given lift 12.”

This is inherent because the base and body which has lasers and electronic will not be the same materails.

7.    The lift pad    of claim 1,    wherein the body    includes first and second portions that define    a non- contact elongate recess   9871 therebetween, the    elongate recess configured and dimensioned  to receive a feature of the object when the contact surface contacts the object, wherein the projection unit is located proximate a central longitudinal axis of the elongate recess. See Figs. 1 & 3

8.    The lift pad of claim 7, wherein the projection unit is located substantially at an intersection of the central longitudinal axis and a boundary line defining the outer extent of the contact surface, or is located laterally outward of the boundary line. See Figs. 1 & 3




10.    The lift pad of claim 7, wherein the lift pad includes a plurality of the projection units, the plurality of the projection units are located along a length of the elongate recess. See Fig.5

 See Fig.5


13.    The lift pad of claim 1, wherein the alignment beam includes a laser beam 33  or a collimated beam of light.

14.    The lift pad of claim 1, wherein the projection unit is disposed in an alignment device that is configured to be removably coupled to the lift pad. See Figs.1 &2 with in pad is the laser and all parts

Allowable Subject Matter
Claims 9, 12, and  15-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record. Jaipaul shows a jack and laser combination. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 19, 2021